Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This action is responsive to the following communication: AFCP filed on 04/09/2021 and Interview on 04/21/2021. 
Claims 1-6, 8-9, 11-12, 14-15, 17, 21-22 and 25 are pending in the case.  Claims 1, 12 and 17 are independent claims.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone communication with Mr. Keith Bae (Reg. No. 64,633) on 04/21/2021.
Claims 1, 11-12, 14 and 17 of the application are further amended over the AFCP amendment Filed on 04/09/2021.  For clarity, the entire claim set is listed below. Please amend the claims as indicated in the claim set:
1. (Currently Amended) A computer-implemented method for electronic document navigation on a head-mounted computing device, comprising: 
determining, by the head-mounted computing device, a context for the head-mounted computing device based at least in part on one or more location indicators detected by a set of location sensors coupled to the head-mounted computing device; 
based on a searched history of a plurality of determined contexts including the context, identifying, by the head-mounted computing device, an electronic document accessed while the context was previously determined, a portion of the electronic document accessed while the context was 
associating, by the head-mounted computing device, a digital tag with the portion of the electronic document based on the searched history, a determination that the portion of the electronic document is not associated with any digital tag, and a determination that the number of times the portion of the electronic document was accessed while the context was previously determined exceeds a threshold; 
retrieving, by the head-mounted computing device, the electronic document based on a selection of the digital tag; 
responsive to the electronic document being retrieved, providing for display, by the head-mounted computing device, the 
adding, by the head-mounted computing device, an annotation associated with the digital tag to the portion of the retrieved electronic document based on a further received command, wherein the added annotation is employable to automatically navigate to one of a different portion or a different electronic document from the portion when the portion is displayed.

2. (Previously Amended) The method of claim 1, wherein the digital tag defines a set of coordinates that correspond to the portion of the electronic document, the displayed portion corresponding to the defined set of coordinates.

3. (Previously Amended) The method of claim 1, wherein the electronic document is retrieved based further on a determination that the digital tag further corresponds to a user role associated with the head-mounted computing device.

4. (Previously Amended) The method of claim 1, further comprising: 
receiving, by the head-mounted computing device, a voice command that corresponds to a different digital tag associated with the retrieved electronic document; and 


5. (Previously Presented) The method of claim 1, wherein a location indicator includes one of a bar code, a quick response (QR) code, a Bluetooth beacon signal, a RFID tag, a GPS signal, a NFC signal, a Wi-Fi signal, or a recognized object.

6. (Previously Amended) The method of claim 1, further comprising: 
based on the determined context, navigating, by the head-mounted computing device, to one of a different portion of the retrieved electronic document or a different electronic document in response to a set of inputs received while the portion is displayed, wherein a different digital tag associated with the determined context and corresponding to one of the different portion or the different electronic document is generated based at least in part on the navigation.

7. (Cancelled)

8. (Previously Presented) The method of claim 6, wherein the electronic document is retrieved from a remote server device configured to generate the different digital tag.

9. (Previously Amended) The method of claim 8, wherein the remote server device is configured to synchronize the electronic document and at least the digital tag and the different digital tag with the head-mounted computing device.

10. (Cancelled)

11. (Currently Amended) The method of claim [[7]] 6, further comprising: providing for display, by the head-mounted computing device, one of the generated different digital tag or the associated annotation with the portion of the electronic document based on a subsequent display of the portion.

Currently Amended) At least one computer storage media, having instructions thereon that, when executed by at least one processor, cause the at least one processor to: 
initialize a head-mounted computing device, wherein the head-mounted computing device is in operable communication with a content storage system; 
determine, by the head-mounted computing device, a context for the head-mounted computing device based at least in part on one or more location indicators detected by a set of location sensors coupled to the head-mounted computing device; 
based on a searched history of a plurality of determined contexts including the context, identify, by the head-mounted computing device, an electronic document accessed while the context was previously determined, a portion of the electronic document accessed while the context was previously determined, and a number of times the portion was accessed while the context was previously determined, wherein the portion of the electronic document is a section on a page of a plurality of pages in the electronic document; 
associate, by the head-mounted computing device, a digital tag with the portion of the electronic document ed history, a determination that the portion of the electronic document is not associated with any digital tag, and a determination that the number of times the portion was accessed while the context was previously determined exceeds a threshold; 
retrieve, by the head-mounted computing device, the electronic document from the content storage system based on a selection of the digital tag; 
responsive to the electronic document being retrieved, provide for display, by the head-mounted computing device, to a display of the head-mounted computing device, the 
add, by the head-mounted computing device, an annotation associated with the digital tag to the portion of the retrieved electronic document based on a further received command, wherein the added annotation is employable to automatically navigate to one of a different portion or a different electronic document from the portion when the portion is displayed.

13. (Cancelled)

14. (Currently Amended) The computer storage media of claim 12, 

15. (Previously Presented) The computer storage media of claim 12, wherein the context is determined based further on a user role associated with the head-mounted computing device.

16. (Cancelled)

17. (Currently Amended) A head-mounted computing device comprising: 
at least one processor; and 
at least one computer storage media storing computer-useable instructions that, when executed by the at least one processor, causes the at least one processor to: 
determine, by the head-mounted computing device, a context for the head-mounted computing device based at least in part on one or more location indicators detected by a set of location sensors coupled to the head-mounted computing device; 
based on a searched history of a plurality of determined contexts including the context, identify, by the head-mounted computing device,  an electronic document accessed while the context was previously determined, a portion of the electronic document accessed while the context was previously determined, and a number of times the portion was accessed while the context was previously determined, wherein the portion of the electronic document is a section on a page of a plurality of pages in the electronic document; 
associate, by the head-mounted computing device,  a digital tag with the portion of the electronic document based on the searched history, a determination that the portion of the electronic document is not associated with any digital tag, and a determination that the number of times the portion was accessed while the context was previously determined exceeds a threshold; 
retrieve, by the head-mounted computing device, the electronic document from a remote content storage system based on a selection of the digital tag; 
responsive to the electronic document being retrieved, provide for display, by the head-mounted computing device, on a display of the head-mounted computing device, the portion of the 
adding, by the head-mounted computing device, an annotation associated with the digital tag to the portion of the retrieved electronic document based on a further received command, wherein the added annotation is employable to automatically navigate to one of a different portion or a different electronic document from the portion when the portion is displayed.

18-20. (Cancelled)

21. (Previously Presented) The computer storage media of claim 12, wherein the context includes a physical location of the head-mounted computing device.

22. (Previously Presented) The computer storage media of claim 15, wherein the digital tag further defines the user role.

23. (Cancelled)

24. (Cancelled)

25. (Previously Presented) The computer storage media of claim 12, wherein the instructions further cause the at least one processor to: provide for display, to the display of the head-mounted computing device, the generated digital tag, wherein the digital tag is selected based on a received voice command determined to correspond to the displayed digital tag.

26. (Cancelled)


Allowable Subject Matter
5.	Claims 1-6, 8-9, 11-12, 14-15, 17, 21-22 and 25 are allowed.
reasons for allowance: 
Independent claims 1, 12 and 17 when considered as a whole, are allowable over the prior art of record.  
Regarding claim 1, the primary reference Fein (US 2014/0098132) teaches A computer-implemented method for electronic document navigation on a head-mounted computing device(Fig. 6H, document 64e and functional tag/tab 65 to navigate the document related to image 64a via AR glasses in Figs. 4A-B; [0078], select tab 65 using eye gaze or voice command), comprising: 
determining, by the head-mounted computing device, a context for the head-mounted computing device based at least in part on one or more location indicators detected by a set of location sensors coupled to the head-mounted computing device([0077], location indicator such as GPS data in [0046] & [0108] & [0157] can be used as identifier received by the wearable device in Figs. 4A-4B to determine the context; [0029] & [0087], sensors 120 such as GPS devices or location sensors 874 of Fig. 8E are included with the AR device in [0108] & Fig. 7B & [0100]; [0063], the determined context is ‘a shopping mall’);
based on a searched history of determined context, identifying, by the head-mounted computing device, an electronic document … associating, by the head-mounted computing device, a digital tag([0148], tag 64h in Fig. 6M can be selected to retrieve and display the augmentation 64f in Fig. 6J, i.e., tag 64h is associated with 64f which can be a portion of an e-book similar to Fig. 6P; [0087], digital tags: 64h in Fig. 6M, tab 65 in augmented content 64e of Fig. 6H, are displayed by the wearable AR device based on optical sensors, i.e., the image of visible objects which …retrieving, by the head-mounted computing device, the electronic document based on a selection of the digital tag ([0090], digital tag 64h in Fig. 6M can be selected using voice command in [0078], to retrieve and display a more informational augmentation similar to 64c in Fig. 6E whose selection triggers the display of content 64b in Fig. 6D in [0082]); 
responsive to the electronic document being retrieved, providing for display, by the head-mounted computing device, the defined portion of the retrieved electronic document based on the selected digital tag([0090], digital tag 64h in Fig. 6M can be selected using eye gaze or voice command in [0078], to retrieve and display a pre-defined or the defined portion of content similar to the selection of 64c in Fig. 6E triggers the display of content 64b in Fig. 6D in [0082], a different portion of 64b can be displayed via functional tab 65, i.e., “next page”).

Secondary reference Brothers (US 9,678,637) and YU (US 10,255,249) teaches based on a searched history of determined context (Brothers: [col 10, line 57-67]-[col 11, line 1-3], user’s consumption history includes searched/browsed history in [col 3, line 52-62], e.g., context consumption history associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]), identifying, by the … computing device(Brothers: [col 3, line 22-27], any computing device, the wearable device in Fein included), an electronic document accessed while the context was previously determined(Brothers: [col 3, line 52-62], e.g., context , a portion of the electronic document accessed while the context was previously determined(Brothers: [col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28]), and a number of times the portion of the electronic document was accessed while the context was previously determined(Brothers: [col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-58] associated with specific contexts which can be current location of the computing device in [col 6, line 21-28] includes user consumption/preference on the specific portion of the ebook; YU: [col 20, line 15-18], user consumption data can be a portion of the e-book receiving a threshold number of highlights or the like which can be user’s preference towards a particular portion of the e-book text indicated by a number of times a first or second portion of e-book text were used in [col 4, line 35-54]; [col 4, line 16-24], rank different portions of the e-book text by comparing against thresholds or against each other before the desired portion is selected for inclusion in visual representation,  a tag, of the e-book), wherein the portion of the electronic document is a section on a page of a plurality of pages in the electronic document (Brothers: [col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62], context consumption history of a specific portion of an ebook in [col 8, line 42-;
associating, by the … computing device, a digital tag with the portion of the electronic document (Brothers: Fig. 5, the computer in [col 3, line 22-27] presents “view recommended passages” in tag 506; Fig. 6, the computing device presents “listen to recommended clip now” in tag 608; [col 11, line 4-19], one of more recommended content portion can be presented to the user) based on the searched history (Brothers: [col 11, line 4-19], recommendation based on user data including browsing/consumption history in [col 10, line 57-67]-[col 11, line 1-3] & [col 3, line 52-62]), a determination that the portion of the electronic document is not associated with any digital tag(Brothers: [col 9, line 3-11], in addition to user tagged content portions, content characteristic information can be from automated content analysis by the context module as the basis for portion recommendation along with context like user geolocation in [col 10, line 7-14], recommendation tags in Figs. 5-6 derived by automated content analysis do not have existing tags from the users), and a determination that the number of times the portion of the electronic document was accessed while the context was previously determined exceeds a threshold (Brothers: [col 12], line 18-56], user can specify factors/criteria for recommended content portions; [col 10, line 57-67]-[col 11, line 1-3], the computing device determines the most closely matches for a given context based on various factors including user consumption/preference data collected by the system; YU: [col 20, line 15-18], user consumption data can be a portion of the e-book receiving a threshold number of highlights or the like which can be user’s preference towards a particular portion of the 
Secondary reference Drucker (US 2009/0300506) teaches the limitation wherein the portion of the retrieved electronic document is a zoomed portion of the retrieved electronic document, being zoomed based on a zoom level defined by the digital tag (Drucker: Fig. 8 & [0022]-[0023] tag; [0007] & [0037], zoom level & location parameters).
However, the combination of Fein/Brothers/Yu/Drucker fails to clearly teach or fairly suggest the following limitations in the context of the above recited limitations: 
adding, by the head-mounted computing device, an annotation associated with the digital tag to the portion of the retrieved electronic document based on a further received command, wherein the added annotation is employable to automatically navigate to one of a different portion or a different electronic document from the portion when the portion is displayed.

Independent claims 12 and 17 have similar scope as claim 1, the dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME DUCKWORTH/
Examiner, Art Unit 2179
/DAVID S POSIGIAN/               Primary Examiner, Art Unit 2179